Citation Nr: 0116751	
Decision Date: 06/20/01    Archive Date: 06/26/01

DOCKET NO.  96-41 255	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral arch 
pain.

2.  Entitlement to service connection for tinea pedis (fungal 
infection).

3.  Entitlement to an increased (compensable) original 
disability rating for hidradenitis suppurativa.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran had verified active duty from November 1990 to 
May 1991 and reserve service from April 1989, including 
active duty for training.  A February 2000 service department 
report indicated the veteran was presently serving in the 
military reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Subsequently, the case was 
transferred to the RO in Jackson, Mississippi, and later to 
the RO in Chicago, Illinois.

In March 1998, the Board remanded the issues of entitlement 
to service connection for bilateral arch pain, tinea pedis, 
and hidradenitis to the Jackson VARO for additional 
development.  

In a June 2000 rating decision, the Chicago VARO, inter alia, 
granted entitlement to hidradenitis suppurativa and assigned 
a 0 percent disability rating effective from September 28, 
1993.  The veteran perfected her appeal as to the issue of 
entitlement to an increased (compensable) rating in January 
2001.


FINDINGS OF FACT

1.  The veteran has been adequately notified of the evidence 
necessary to substantiate her claims and of the action to be 
taken by VA.  

2.  All relevant evidence necessary for an equitable 
disposition has been obtained and the available medical 
evidence is sufficient for an adequate determination of the 
issues on appeal.

3.  No competent evidence of an arch disability has been 
submitted.

4.  Persuasive evidence of record demonstrates the veteran's 
tinea pedis or fungal infection was not incurred in or 
aggravated by active service.

5.  Persuasive medical evidence demonstrates the veteran's 
service-connected hidradenitis suppurativa is manifested by 
some old scaring to the axillae with occasional flares of 
pruritus and pain.   The disorder is mild with minimal 
functional impairment.


CONCLUSIONS OF LAW

1.  A bilateral arch disability was not incurred in or 
aggravated by active service.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C.A. § 5107); 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2000).

2.  The veteran's present tinea pedis disability was not 
incurred in or aggravated by active service.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107); 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (2000).

3.  The criteria for a compensable disability rating for the 
veteran's service-connected hidradenitis suppurativa have not 
been met.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C.A. § 5107); 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.118, Diagnostic Code 7806 
(2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The revised duty to assist requires VA to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, to make reasonable efforts 
to obtain relevant records adequately identified and 
authorized by the claimant, to notify the claimant of the 
efforts taken to obtain those records, to describe further 
action to be taken by VA, and to make continued efforts to 
obtain records from a federal government department or agency 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  In addition, in claims for disability 
compensation VA is required to provide medical examinations 
or obtain medical opinions when necessary for an adequate 
decision.  

Based upon a comprehensive review of the evidence of record, 
the Board finds VA has made reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate her 
claims and has made reasonable efforts to obtain all records 
identified and authorized by the veteran.  The Board notes 
the veteran reported she had received treatment for the 
claimed disorders during active service in Southwest Asia but 
that in January 1995 she reported she had made several 
unsuccessful attempts to obtain those records.  In a February 
1999 statement, she stated her medical records had been lost 
during the war.  

The RO submitted requests for the veteran's active and 
reserve duty medical records in November 1993 and 
August 1999.  In response to those requests the RO received 
service medical records dated from March 1990 to August 1996.  
The Board notes that the available records include no 
treatment reports dated during the period from January 3, 
1991, to April 30, 1991, when the veteran served in Southwest 
Asia, but that the records include examination reports and 
reports of medical history dated April 14, 1991, and 
May 2, 1991.  The Board also notes the veteran failed to 
provide specific information concerning her medical treatment 
during active service, which the RO requested by 
correspondence dated in April 1998, November 1998, January 
1999, May 1999, and July 1999.  Therefore, the Board finds 
all available service medical records have been received and 
that further efforts to obtain additional records would be 
futile.

The Court has held that claimants must be prepared to meet 
their obligations by cooperating with the VA's efforts to 
provide an adequate medical examination and submitting all 
medical evidence in support of the claim.  See Olson v. 
Principi, 3 Vet. App. 480 (1992).  The Court has also held 
that the "duty to assist is not always a one-way street."  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Board further finds that the December 1994 and October 
2000 statements of the case and the July 1995, August 1995, 
January 1999, June 2000, and January 2001 supplemental 
statements of the case adequately notified the veteran of the 
efforts taken to obtain relevant records and of the future 
action to be taken by VA.  

The Board notes that the veteran underwent VA medical 
examinations in January 1994, February 1999, and April 1999, 
and May 2000 and that medical opinions necessary for an 
adequate determination of the matters on appeal have been 
obtained.  Therefore, the Board finds that VA has met the 
notice and duty to assist provisions contained in the new 
law.  In light of the notice and development action provided 
in this case, the Board also finds it would not be 
prejudicial to the veteran to issue a decision at this time.  
But see Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992) (published at 57 Fed. 
Reg. 49,747 (1992)).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.

Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (2000).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim for service connection may still be 
granted if the condition is observed during service or any 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997).

The Court has also held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  The Court 
has also held that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). 

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  The Federal Circuit Court has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence." Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2000).

Bilateral Arch Pain
Background

Service medical records are negative for complaint or 
treatment for arch pain.  Medical examinations dated in April 
and May 1991 revealed normal clinical evaluations of the 
feet.  In reports of medical history dated in April and May 
1991 the veteran denied a history of foot trouble. 

A March 1992 private medical report noted the veteran had 
requested an evaluation of her feet and that she reported she 
had not been able to "get well since getting back from Saudi 
Arabia."  It was noted she complained of a sore area to the 
right heel.  A diagnosis of a skin disorder was provided; 
however, no additional information as to the reported sore 
area was provided.

During VA examination in January 1994, the veteran reported 
that in June 1993 she had been treated at a VA medical 
facility for the sudden onset of right foot pain.  She stated 
that an x-ray examination had been normal and that the pain 
resolved with medication after a few days.  The examiner 
noted the veteran's feet appeared normal and that there was 
no evidence of tenderness.  The diagnoses included a possible 
episode of right foot plantar fasciitis the previous June but 
no evidence of any present residuals.

During a February 1999 VA chronic fatigue syndrome 
examination the veteran complained of migratory joint pain 
including to the feet.  The examiner noted physical 
examination was negative, other than slight drying and 
peeling of the feet.  The diagnoses included a history of 
pain to the legs, knees, and feet with enough pain to impair 
her ability to walk.  

During an April 1999 VA chronic fatigue syndrome examination 
the veteran reported symptoms including 2 episodes of leg and 
feet pain severe enough to impair her ability to walk.  The 
diagnosis included medical disabilities of unknown 
etiologies, possibly due to panic attacks.

Analysis

Based upon the evidence of record, the Board finds no 
competent evidence has been submitted demonstrating that the 
veteran has a present disability due to bilateral arch pain.  
The only evidence of an injury in service or of a present 
arch disability related to active service is the veteran's 
own opinion.  While she is competent to testify as to 
symptoms she experiences, she is not competent to provide a 
medical opinion because this requires specialized medical 
knowledge.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  As no competent 
evidence of a present disability has been submitted and the 
preponderance of the evidence is against the veteran's claim, 
the Board finds entitlement to service connection for 
bilateral arch pain must be denied.  See Brammer, 3 Vet. App. 
at 225; Rabideau, 2 Vet. App. at 143-44.

Tinea Pedis
Background

Service medical records are negative for complaint or 
treatment for tinea pedis or fungal infection.  Medical 
examinations dated in April and May 1991 revealed normal 
clinical evaluations of the skin and feet.  In reports of 
medical history dated in April and May 1991 the veteran 
denied a history of skin disease or foot trouble. 

A March 1992 private medical report noted the veteran had 
requested an evaluation of her feet and that she reported she 
had not been able to "get well since getting back from Saudi 
Arabia."  The diagnosis was fungal dermatitis.  No opinion 
as to etiology was provided.

During VA examination in January 1994, the veteran reported 
that while in Southwest Asia the skin on her feet began 
peeling and that her feet became raw on the bottoms.  She 
stated she was treated for these symptoms and was informed 
she had a fungal disease.  She reported she had been given a 
profile not to wear boots for one week and had been treated 
with antifungal ointment without much relief.  She stated 
that at her exit examination she was told to continue 
treating the disorder with antifungal medication.  She also 
stated that after service her private physician had given her 
an oral medication, as well as ointment, but that the 
disorder had never completely resolved.  

The examiner noted the veteran's feet appeared normal but 
that there was fungal infection to the plantar aspects of the 
feet, right greater than left.  There was no evidence of 
infection, ulcerations, swelling, or tenderness.  The skin 
appeared shiner but there was no hyperemia.  The skin was 
scaly in certain areas.  The diagnoses included fungal 
disease, tinea pedis, to the plantar areas, more to the right 
than left.  It was noted the disorder appeared to be 
improving.  No opinion as to etiology was provided.

During VA dermatology examination in February 1999, the 
veteran reported that while in Southwest Asia she developed 
dry, peeling skin to the feet and had an infection.  She 
stated she had been given a cream but that the disorder never 
totally cleared up.  She reported her symptoms were improved 
with continued use of a cream for her feet and that she no 
longer experienced itching or any present pain.  The examiner 
noted there were no active lesions.  There was some mild skin 
peeling to the edges of the base of the feet but no evidence 
of ulceration, exfoliation, crusting, or nervous 
manifestations.  The diagnosis was tinea pedis.  No opinion 
as to etiology was provided.

A February 1999 VA chronic fatigue syndrome examination 
report noted a physical examination was negative, other than 
slight drying and peeling of the feet.  The diagnoses 
included tinea pedis.  No opinion as to etiology was 
provided.

VA medical records dated in December 1996 show the veteran 
complained of a foot rash that had continued since her 
service in Southwest Asia.  The examiner noted drying of skin 
to the feet but no active lesions.  The diagnosis was tinea 
pedis.  No opinion as to etiology was provided.

Analysis

As this case turns on a medical question, that is, whether 
the veteran's currently identified skin disorder is related 
to service, competent (medical) evidence is required.  In 
such situations, only independent medical evidence may be 
considered to support Board findings.  The Board is not free 
to substitute its own judgment for that of an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  In this 
case, the Board finds persuasive service medical evidence 
demonstrates the veteran's tinea pedis, or fungal infection, 
was not incurred in or aggravated by active service and that 
there is no competent opinion otherwise linking a present 
skin disability to service. 

Although the veteran claims the disorder began during service 
in Southwest Asia, the Board finds the April and May 1991 
examination findings and the veteran's own report of medical 
history at that time persuasive evidence that the disorder 
was not incurred in or aggravated by active service.  The 
Board notes the first evidence of a skin disorder was 
provided over 9 months after the veteran's discharge from 
active service in a March 1992 private medical report.  The 
Court has held that in determining whether evidence submitted 
by a veteran is credible the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

The Board also notes that service connection may be warranted 
under the chronicity or continuity-of-symptomatology analysis 
under 38 C.F.R. § 3.303(b).  The provisions relative to 
continuity of symptomatology can be satisfied by (a) evidence 
that a condition was "noted" during service or during an 
applicable presumption period; (b) evidence of postservice 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the postservice symptomatology.  See 38 C.F.R. 
§ 3.303(b); Savage, 10 Vet. App. 488; McCormick v. Gober, 14 
Vet App 39, 49-50 (2000).  

In this case, the veteran's available service medical records 
are negative for complaint or treatment for a skin disorder 
during active service but include persuasive evidence that 
that the disorder was not incurred in or aggravated by active 
service.  Consequently, the Board finds service connection is 
not warranted under the provisions of 38 C.F.R. § 3.303(b).  
Based upon all the evidence of record, the Board finds the 
preponderance of the evidence is against the veteran's claim 
for entitlement to service connection for tinea pedis.  See 
Gilbert, 1 Vet. App. at 55.  

Increased Rating Claim
Background

Service medical records show the veteran was treated for 
early hidradenitis suppurativa versus apocrine hidradenitis 
in September 1990.  The examiner noted the veteran had tender 
nodes to the axillae but no evidence of suppuration.  A 
November 1990 report noted a small abscess to the right 
axillary.  The diagnosis was hidradenitis suppurativa.

VA examination in February 1999 included a diagnosis of 
documented history of apocrine hidradenitis versus early 
hidradenitis superlative.  

During VA examination in May 2000, the veteran reported the 
disorder had been constant with flares of symptomatology 
since basic training in 1990.  She reported she took daily 
antibiotic medication for the disorder and that when the 
disorder flared she experienced pruritus and pain.  She 
stated she experienced one flare up the previous year.  The 
examiner noted there was some old scarring but no evidence of 
ulceration, exfoliation, or crusting.  It was noted the 
veteran reported occasional systemic infections.  The 
diagnosis was mild axillary hidradenitis suppurativa.  The 
examiner stated the disorder was persistent with flares and 
exacerbations but was presently minimally interfering with 
function.  

Analysis

VA regulations provide that disability evaluations are 
determined by the application of the Schedule for Rating 
Disabilities (Rating Schedule) and that the percentage 
ratings contained therein represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.1 (2000).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2000).

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury is prohibited.  38 C.F.R. § 4.14.

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2000).

A disorder unlisted in the rating schedule may be evaluated 
under a listing for a closely related disease or injury in 
which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2000).

The Court has held that separate or "staged" schedular 
disability ratings may be assigned subsequent to an initial 
award of service connection based upon the facts in each 
case.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury is prohibited.  38 C.F.R. § 4.14 (2000).

While it is the policy of VA to administer the law under a 
broad interpretation, consistent with the facts in each case 
with all reasonable doubt to be resolved in favor of the 
claimant, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2000).

The Rating Schedule provides that a noncompensable rating is 
warranted for eczema with slight exfoliation, exudation or 
itching, if on a non-exposed surface or small area; a 10 
percent rating is assigned when there is exfoliation, 
exudation or itching, involving an exposed surface or 
extensive area; 30 percent is assigned if there is exudation 
or itching constant, extensive lesions, or marked 
disfigurement; and 50 percent is warranted when there is 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or the area is exceptionally 
repugnant.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2000).

In this case, the record shows the veteran's service-
connected hidradenitis suppurativa has been rated as 
analogous to eczema.  Based upon a review of the evidence of 
record, the Board finds the veteran is appropriately rated 
under these analogous criteria.  In this regard, persuasive 
medical evidence demonstrates the veteran's service-connected 
hidradenitis suppurativa is manifested by some old scaring to 
the axillae with occasional flares of pruritus and pain.   
The May 2000 VA examiner stated the veteran's service-
connected disorder was mild with minimal functional 
impairment.  As the veteran's disorder involves a non-exposed 
area with only occasional itching during flare ups, the Board 
must conclude that entitlement to a compensable or "staged" 
rating is not warranted. 

The Board notes that the veteran's service-connected 
disability may also be appropriately evaluated under 
alternative rating criteria for scarring and that the Rating 
Schedule provides a compensable rating for superficial scars 
when there is evidence of tenderness and pain on objective 
demonstration (10 percent) or limitation of function of the 
part affected.  See 38 C.F.R. § 4.118, Diagnostic Codes 7804, 
7805 (2000).  The evidence in this case does not indicate the 
veteran's scars are tender or painful or that she has any 
functional limitation as a result of scarring.  Therefore, 
the Board must conclude that a compensable rating under these 
criteria is not warranted.

The Board also notes the Court has held that an adequate 
medical examination for disorders with fluctuating periods of 
outbreak and remission requires a discussion of 
symptomatology during an active phase.  See Ardison v. Brown, 
6 Vet. App. 405 (1994).  In this case, the Board finds the 
available medical evidence adequately addressed the veteran's 
service-connected hidradenitis suppurativa during an active 
phase.  In fact, the evidence demonstrates the disorder is 
primarily symptomatic during the veteran's infrequent flare 
ups.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds the preponderance of the 
evidence is against the veteran's claim for entitlement to a 
compensable disability rating for hidradenitis suppurativa.  
See Gilbert, 1 Vet. App. at 55.  


ORDER

The claim for entitlement to service connection for bilateral 
arch pain is denied.

The claim for entitlement to service connection for tinea 
pedis is denied.

The claim for entitlement to a compensable disability rating 
for hidradenitis suppurativa is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

 

